DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (U.S. 2019/0262753).
In regards to claim 1. Miura discloses A hand-guided, battery-operated working apparatus (1), comprising: an apparatus housing (10); an electric drive motor (30) in the apparatus housing; a battery tray (16) in the apparatus housing to accommodate a removable battery pack (50); a cooling air guide (at least elements 81, 82, 17,70, 31, 18, and 11b) in the apparatus housing, which guide comprises an inlet-side air guide portion (81 and 82), which extends from a housing inlet into the battery tray as far as an air outlet (17a) from the battery tray, and an outlet-side air guide portion (portion of communication path 17 which opens into motor chamber 15 adjacent element 40 see fig. 4), which leads from the air outlet of the battery tray to the drive motor and, from there, onwards to a housing outlet (11b); and a filter element (70), which is arranged in the cooling air guide so as to be accessible via the battery tray (illustrated in at least fig. 2 and see at least paragraph 52 and 53).
In regards to claim 2. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the filter element is arranged at the air outlet of the battery tray or in the interior of the battery tray, ahead of the air outlet of the battery tray in the air flow direction (the filter 70 is arranged within the battery tray at the air outlet 17a of the battery tray element 17a is the outlet from the battery tray but the inlet to the motor chamber the filter prevents dust from entering the motor chamber through channel 17).
In regards to claim 3. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the filter element is arranged in the apparatus housing (see at least fig 3 and 4 the filter 70 is in the battery compartment 16 which is part of the apparatus housing 10).
In regards to claim 4. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the filter element is arranged on a side wall of the battery tray facing the drive motor (illustrated in fig. 3 and fig. 4 the front side of the filter as labeled in fig. 4 attached to grooved 11a is facing the motor 30).
In regards to claim 5. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the filter element is capable of being removed via the battery tray (see at least paragraph 52 and 53).
In regards to claim 6. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the housing inlet (81,82) and the housing outlet (11b) of the cooling air guide are situated on substantially opposite sides of the apparatus housing (illustrated in at least fig. 4 as stated in paragraph 24 the air outlet opening 11b is formed on the bottom of the housing while the air inlet 81 as illustrated in at least fig. 1 is on the top of the housing).
In regards to claim 7. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein a heat sink structure (see paragraph 29) of an electronic component (40) accommodated in the apparatus housing is arranged in the outlet-side air guide portion (see at least fig. 4).
In regards to claim 8. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the cooling air guide comprises a fan (33) arranged downstream of the drive motor (the fan 33 is downstream of the motor in terms of airflow the air flows from channel 17 and into funnel 31 then out channel 18 and opening 11b as illustrated in at least fig. 4).
In regards to claim 9. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 8, Miura further discloses wherein the fan has a fan housing (31) that widens in the form of a funnel towards a fan outlet (illustrated in at least fig. 4 the opening of the fan housing 31 facing the fan 33 widen in the vicinity of the fan and funnels the air to the section 31b), and the fan outlet forms the housing outlet of the cooling air guide (the outlet is 11b formed through the outlet side of the fan funnel as illustrated in at least fig. 4).
In regards to claim 10. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the battery tray is bounded (see at least fig. 4 and 5), at least in a partial region on a tray inlet side, by a casing (at least elements 12 and 16), which is mounted removably on a remainder of the apparatus housing (element 12 see at least paragraph 37).
In regards to claim 11. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 10, Miura further discloses wherein the casing has a closed circumference (see at least fig. 4 and 5 the casing encloses the battery).
In regards to claim 12. Miura discloses The hand-guided, battery-operated working apparatus according to Claim 1, Miura further discloses wherein the hand-guided, battery-operated working apparatus is configured as a hand- held, battery-operated power saw (see at least fig. 1, and fig. 5; see at least paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731